 In the Matter of THE OHIO BRAssCOMPANYandUNITEDELECTRICAL,RADIO,& MACHINEWORKERS OFAMERICACase No. C-949.-Decided September 12, .1939ElectricalTransmissionEquipmentManufacturing Industry-Interference,Restraint,and Coercion:surveillanceof union meeting ;interrogation of em-ployees by supervisors regardingunion activities ; employerordered to ceaseand desisttherefrom-Discriintnation:charge of,dismissed.Mr. Max Johnstone,for the Board.Day, Young, Veach ci LeFever,byMr. Luther DayandMr.Thomas F. Veach,of Cleveland, Ohio; andWeldon cHuston, byMr. William M. Weldon,of Mansfield, Ohio, for the respondent.Mr. Edwin Beal,.ofDelaware, Ohio, for the United.Mr. Wallace Cooper,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by the United Elec-trical,Radio & Machine Workers of America, herein called theUnited, the National Labor Relations Board, herein called the Board,by the Regional Director for the Eighth Region (Cleveland, Ohio),issued its complaint dated June 6, 1938, against The Ohio Brass Com-pany,'Mansfield, Ohio, herein called the respondent, alleging thatthe respondent had engaged in and was engaging in unfair laborpractices affecting commerce within the meaning of Section 8 (1)and (3) and Section 2 (6) and (7) of the National Labor RelationsAct, 49 Stat. 449, herein called the Act.Copies of the complaintand notice of hearing thereon were duly served upon the respondentand the United.The complaint alleged in substance (1) that the respondent dis-charged one Tony Colace on or about November 18, 1937, and had atall times since refused to reinstate him, for the reason that Colace'The respondentwas incorrectly named in the complaint as Ohio Brass Company.At the hearing,all the pleadings herein were amended,on motion of the Board'scounsel,so as correctly to name therespondentas The Ohio Brass Company.15 N. L. R. B., No. 27.210 THE OHIO BRASS COâIPANY211had engaged in organizational and other union activities; and '(2)that "from a date in 1934" and at all subsequent times, the respond-ent held meetings for the purpose of discouraging union activities,and, by conspiracy with and through its foremen and other agents-to eliminate, subdue, and prevent union activities in its plant located,atMansfield, Ohio, and by various other acts, has interfered with,,restrained, and coerced, and is interfering with, restraining, and.coercing its employees in the exercise-of the rights guaranteed in.Section 7 of the Act.On June 11, 1938, the respondent filed an:answer containing a general denial of the material allegations of the.complaint, and affirmative, allegations that Tony Colace had beendischarged for cause and that the Board lacks jurisdiction over the-respondent and its business activities.Pursuant to notice, a .hearing was held in Mansfield, Ohio, oneJune 27, 28, and 29, 1938, before Albert L. Lohm, the Trial Examiner-duly designated by the Board.The Board and the respondent were-represented by counsel and the United by its international representa-tive.All participated in the hearing.Full opportunity to be heard,,to examine and cross-examine witnesses, and to produce evidencebearing on the issues was afforded all parties.During the course-of the hearing, the Trial Examiner made several rulings on motionsand. objections to the admission of evidence. In addition, the Trial.Examiner reserved decision on other motions made by the respond-ent during the course of the hearing to dismiss the complaint on,jurisdictional-grounds and to strike from the record evidence relatingto a period prior to the effective date of the Act.These motions were-denied by the Trial Examiner in his Intermediate Report. The-Board has reviewed all 'such rulings made during the course of the-hearing and in the Intermediate Report and finds that no prejudicialerrors were. committed.These rulings are hereby affirmed. .On September 14, 1938, the Trial Examiner filed an Intermediate-Report in which lie found that the respondent had engaged in unfairlabor practices within the' meaning of Section 8 (1) and (3) of the-Act, and recommended that the respondent be ordered to cease anddesist therefrom and to reinstate Tony Colace with back pay. Copies-of the Intermediate Report were duly served upon the respondentand the United.Thereafter the respondent filed exceptions to the'Intermediate Report.Pursuant to notice, oral argument was held before the Board at...Washington, D. ' C., on March 16, 1939.The respondent and the-..United were represented by counsel and participated in the argument..The Board has considered the respondent's exceptions to the Inter-mediate Report and, except in so far as,they are consistent with the- .212DECISIONS OF NATIONAL LABOR RELATIONS BOARD:findings, conclusions, and order set forth below,, finds them to bewithout merit.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Ohio Brass Company is a New Jersey corporation having its:principal place of business at Mansfield, Ohio. It is engaged at itsplants located at Barberton and Mansfield, Ohio, in the manufacture,of porcelain. insulators for use on electrical transmission and distribu-tion systems and substations, overhead trolley-line equipment,. railbonds, equipment for mines and electric railroads, car couplers for,-mines and steam railroads, safety-control. devices for mines, andbrass valves.This proceeding involves only the Mansfield plant,which has approximately . 800 employees.The respondentalsohas two wholly owned subsidiaries : CanadianBrassCompany, Niagara Falls, Ontario, Canada, and Ohio BrassCompany, an Ohio corporation, having its principal place of busi-nessatMansfield, Ohio.OhioBrassCompany is the sales companyfor all of the respondent's products, practically all of which are soldby OhioBrassCompany through its salesmen who call on the trade.It also advertises the respondent's products in trade journals having:a national circulation.During 1937 the respondent purchased for use at its Barbertonand Mansfield plants raw materials' valued in the sum of $1,915,000,90 per cent of said sum being used by the respondent for the.pur-chase of materials outside of and caused by it to be shipped into theState of Ohio.Such raw materials shipped to the respondent fromoutside the State of Ohio amounted to 75 per cent of the total ton-nage of all of such materials purchased.by and shipped to it during1937.The sales during 1937 of the respondent's finished products totaled'$6,120,000, approximately 93 per cent of which were shipped outsidethe State of Ohio a In that year, the outbound tonnage from the-Mansfield plant amounted to 5,576 tons out, of a total outbound ton-nage of 13,523 tons from both the Barberton and Mansfield plants.2 The respondent's answer admits the allegations of the complaint that"a very large-portion of the finished products of the respondent are sold and distributed without theState of Ohio," except that it denies that it "is or at any time referred to in said com-plaintwas engaged in the distribution of any of its products" and alleges that the-greater portion of its products are sold by it within the State of Ohio. THE OHIO BRASS. COMPANYII.THE ORGANIZATION INVOLVED213United Electrical, Radio & Machine Workers of America is a labororganization affiliated with the Committee for Industrial Organi-zation,admitting tomembership production employees in ' therespondent'sMansfield plant.III.THE UNFAIR LABOR PRACTICESA. BackgroundIn the latter part of 1934 or early in 1935' and during the courseof a strike of the employees of a plant 4 situated adjacent to therespondent'sMansfield plant, a Mr. Lynch, superintendent of therespondent'sMansfield plant,5 addressed a meeting of employees ofthat plant called by the respondent for the purpose of easing certainemployee demands for a wage increase.This meetilig was held inthe respondent's plant and on its time.Lynch told the employeesthat the respondent would not declare a dividend on its stock untilthe wage of every employee had been raised to its 1929 level andadded, according to the testimony of James Warrack (a foreman inthe Mansfield plant on the date of this meeting),' "You don't have tojoin the Union to get money.The Ohio Brass Company has alwaysbeen fair and square in their dealing with their men.Anyway, theUnion men are nothing but a bunch of crooks and racketeers."Thefact that Lynch on this occasion made statements designed to dis-courage the respondent's employees from engaging in union activitiesis likewise established by the testimony of four other witnesses whowere employed by the respondent on that date.'In view of this background of opposition expressed by the respond-ent to the unionization of its employees, certain of its actions a fewmonths later in the fall of 1935 (referred to in Section III-B below)take on added significance.8The respondent made numerous objections during the course of the hearing and in itsexceptions-to the Intermediate Report to the,admission of evidence relating to eventsoccurring prior to the effective date of the Act.The Trial Examiner properly overruledthese objections,notwithstanding the fact that events occurring prior to such date donot constitute unfair labor practices,as such events may be relevent as aids in theexplanation of subsequent occurrences.SeeNational Labor Relations Board v. PacificGreyhound Lives, Inc.,91 F. (2d) 458, 459 (C. C. A. 9), 303 U. S. 272 ;National Labor Rela-tions Board v. Pennsylvania Greyhound Lines, Inc.,303 U. S. 261 ;Matter of AmericanPetroleum.CompanyandOilWorkers Union Local No. 227,12 N. L.R. B. 688;Matter ofWilliamsCoal CompanyandUnited Mine Workers of America, DistrictNo. 23, 11 N. L.R. B. 579.4 The employer operating this plant had no connection with the respondent.5Lynch has not been employed by the respondent since July 1, 1935.UWarrack has not been employed by the respondent since July 1937.7 John Winbigler, Joe Medek, Peter Osgar, and Tony Colace.199549-39-vol. 15--15 214DECISIONSOF NATIONALLABOR RELATIONS BOARDB. Interference, restraint, and coercionIn the fall of 1935 and during the course of a strike at the respond-ent's Barberton plant, a meeting of certain of the respondent's Mans-field employees was held in Johns Park in Mansfield for the purposeof discussing the formation of a labor organization.sThis attemptat unionization was initiated by certain Barberton employees who at-tended the meeting. It is clear that the respondent had prior infor-mation as to this meeting, as shortly before it was held a Mr. Manz,works manager of the Mansfield plant, called the foremen togetherand instructed them to find out and report the names of employeesattending the meeting and to watch for and report any union activi-ties among employees.Foreman Warrack testified that he drove inhis automobile around Johns Park during the meeting and on thefollowing day. reported to Manz that he had seen three employeesfrom the rail-bond department of the Mansfield plant at the meeting.Pete Osgar, an employee in the rail-bond department, testified thathe attended the Johns Park meeting and on' the following day hisforeman, a Mr. Perry, asked him whether he had attended the meet-ing 9 and questioned him as to the names of other employees whoattended.That the respondent at the time of the aforesaid meeting wasopposed to union activities of its employees is further shown by astatement made by Manz to Warrack during the course of the afore-said strike at the Barberton plant.On this occasion, Manz com-plained to Warrack about not being able to ship his castings to Bar-berton, saying, "What am I going to do with all these castings?Weare getting all jumbled up every place and can't get rid of them.When are they going to settle that strike over there at Barberton?There is only one way to settle that; take that kind of cattle out andstand them up and shoot them down."In addition to the foregoing facts, one of the respondent's foremen,Ted Dougherty, questioned at least one of the respondent's employ-ees in the summer of 1937 regarding his union activities and thatof other employees, and also questioned Tony Colace as to whathe thought about unions and whether he wanted to join a union.Although this foreman may have acted without express authoriza-8This attempt at organization was unsuccessful and, in so far as the record shows, nosubsequent attempt by any of the Mansfield employees to organize was made until thesummer of 1937.Osgar testified as follows In this regard :"Yes, he [Perry]came down to me and asked me if I was in the meeting. Itold him yes.So he says,well he says,'What are you thinking about it?' I says,'Well, I don't know anything.'He says, 'It is all right to belong to the Union,but you.have to pay the dues.' " THE OHIO BRASS COMPANY215tion from the respondent in interrogating the employees in thismanner, the respondent is nevertheless responsible therefor i0The foregoing facts were established by uncontradicted evidence.We find that the respondent, by virtue of the instructions given to itsforemen in the fall of 1935 to watch for and report union activitieson the part of its employees; by its surveillance of the efforts of itsemployees to organize on the occasion of the Johns Park meeting inthe fall of 1935; by interrogating one of its employees, Peter Osgar,soon after said meeting, regarding his union activities and that ofother employees;". and by further attempts in the summer of 1937to secure information regarding union activities among its-employees,has interfered with, restrained, and coerced its employees in the exer-cise of the rights guaranteed in Section 7 of the Act.C. The allegedly discriminatory discharge of Tony ColaceTony Colace was first employed by the respondent in 1923 andworked irregularly for it until the latter part of 1928.From January1929 until his discharge on November 19, 1937, he was regularly em-ployed as it grinder in the hard-iron department of the respondent'sMansfield plant.Colace's union activities began in April or May 1937 when hebecame a member of the United and agreed to assist a United organ-izer in organizing the respondent's employees in the Mansfield plant.Between that time and about August 27, 1937, he handed out tofellow employees, before working hours and during lunch periods,approximately 25 United application cards and several copies of theUnited's constitution and bylaws.Approximately 13 of these em-ployees signed application cards and 9 or 10 of them attended anorganization meeting held in Mansfield on or about August 27, 1937.This meeting, however, was adjourned after those present decidedthat an effort should first be made to secure additional membership.applications before holding another meeting for the purpose of elect-ing officers.A date for this proposed meeting was tentatively setfor the following Labor Day, but, according to Colace's testimony,itwas indefinitely postponed 12 because of (1) the inability of theUnited organizer to attend the meeting, and (2) the decline in produc-tion at the Mansfield plant commencing in August 1937, which con-10 SeeSwift dCompany v. National Labor Relations Board,106F. (2d) 87 (C. C. A. 10,June 7, 1939)National Labor Relations Board v. A. S.AbellCo., 97 F. (2d) 951(C. C. A. 4).n SeeMatter of Commonwealth Telephone Company and Theodore R. Siplon, WalterF. SeidlerandInternational Brotherhood of Electrical Workers,13 N. L.R. B. 317.12 There is no evidence in the record as to whether a subsequent meeting was held oradditional applications were made by the respondent's employees for membership in theUnited.However,the clear inference is that there were no union activities after aboutAugust 27, 1937. 216DECISIONSOF NATIONAL LABOR RELATIONS BOARDwinced those employees interested in the United that there would bea reduction in employment and, consequently, served to deter theirunion activities.Although Frank E. Blair and Ted Dougherty, superintendent oftheMansfield plant and foreman over Colace respectively, testifiedthat they had no knowledge at the time of Colace's discharge of hisunion membership, there is evidence that Dougherty at least suspectedColace's aforesaid union activities.In 1937 and prior to August 27,Dougherty frequently engaged in "general" conversations with theemployees under him about strikes as they occurred in various sec-tions of the country.Colace testified that during the course of theseconversations with Dougherty about strikes, Dougherty would fre-quently say to him, "what do you think about Unions?Do you liketo join the Union?"This was not denied by Dougherty..We findthat Dougherty at least suspected Colace of union activities.In view of our findings and conclusions below, we consider it im-material as to whether or not information of such activities came tothe attention of Blair who subsequently granted Dougherty permis-sion to discharge, Colace,13 and we make no finding in that regard.In August 1937 the respondent's management concluded that theinventory at the Mansfield plant was being built up too rapidly andiiecided to decrease production.As a result, production took a sharpdecline commencing about the middle of August and continuing untilabout February 1938.This curtailment resulted in the lay-off atMansfield of 59 employees in September 1937, 61 in October 1937,and 6114 in November 1937.On the occasion of the first lay-off inSeptember, Dougherty, consistent with similar requests previouslymade by him and referred to.below, asked Blair for permission toclischargeColace.Blair refused this request on the ground thatnDloyees with less seniority should be laid off first, but he agreedw consider Colace's discharge at a later date.On November 19, 1937,Blair granted Dougherty permission to discharge Colace, but onlyafter all other grinders in the hard-iron department with less senior=ity had been laid off, thereby reducing the number of grinders in thedepartment from 28 to 9.After Colace's discharge there were sev-eral employees working in the hard-iron department (exclusive ofthe grinders) with less seniority than that possessed by Colace, andit is clear that under the respondent's established practice Colacewould have been entitled to a transfer to another operation had henot been permanently discharged 1511 The foremen in the Mansfield plant had no, plenary power to discharge,but couldonly discharge employees after'securing the consent of the plant superintendent.1*Exclusive of Colace who was discharged on November 19, 1937.11 The respondent recognizes a plant-wide seniority system in the Mansfield plant, pro-viding for transfers from one operation to another during periods of declining employmentin order to preserve seniority rights. THE OHIO BRASSCOMPANY217The respondent asserts that, despite Colace's high production rec-ord,1e he was' not merely laid off but was permanently dischargedbecause of his refusal in October 1937 to obey Dougherty's order towork on a high-speed grinding machine.This refusal was allegedlythe culmination of bitter animosity which had been developing be-tween Dougherty and Colace since about 1929.Frequent complaintshad been made since then by Dougherty to his superiors regardingColace's.work, together with numerous requests for permission todischarge Colace.The decision of the question as to whether Colacewas discharged because of his union activities or for the above rea-sons given by the respondent hinges largely upon facts which hadtheir beginning in 1929, a statement of which follows :(1)Background.-From1929 to 1934, James Warrack was fore-man over both the hard- and soft-iron departments of the. Mansfieldplant with Dougherty under him from about September 1929 as fore-man over the hard-iron department. Shortly after Dougherty cameinto the hard-iron department a feud developed between him andWarrack.Dougherty made frequent requests of Warrack for per-mission to discharge some of the employees because he thought theywere not performing their duties as they should, but Warrackignored these complaints on the ground that the "men knew whatthey were doing."This situation developed into active hostilitybetween Dougherty and Warrack and Dougherty soon carried hisanimosity a step further by identifying Colace with Warrack.Hetestified that he had trouble with Colace "off and on" and took himtoWarrack's office several times, but that "it seemed as though everytime I would take Tony [Colace] in, he [Warrack] would just talk tohim and send him out after he talked to him. After so long Ifound out it wasn't any use for me to be arguing with Tony, takinghim in there.They was hooked up politically."Finally, in 1934itbecame apparent to Blair that it was necessary to separateDougherty and Warrack, and Dougherty was placed in full chargeof the hard-iron department leaving Warrack in charge of the soft-iron department.Blair testified that after this separation, Doughertycontinued to bring in "reports" against Warrack until in the summerof 1937 Warrack was "let go."(2)Colace's alleged refusal to grind castings:Dougherty testi-fied that from 1929 to November 19, 1937, Colace refused to take boxesof castings allotted to him for grinding; that he reported this situ-ation toWarrack and also to Blair, but that Blair would not givehim a "satisfactory answer"; and that sometimes he left Blair "half10The respondent's record of earnings of 17 grinders employed by it between May 16and November 20, 1937 (includingthose laidoff onNovember 19, 1937), shows thatduring that period Colace ranked second intotal earnings and in average hourly earnings. 218DECISIONS OF NATIONAL LABOR RELATIONS BOARDdisgusted, wondering why he wouldn't let me fire Tony."On oneoccasion, Blair suggested to Dougherty that he try to get along withColace.(3)The dresser incident.-In1936,Dougherty refused Colace'srequest for an additional wheel dresser above the usual numberallotted to him, Colace claiming that he had lost a dresser as theresultof it "flying off the handle." Colace testified that whenDougherty refused this request, he threatened to go to Blair, but thatDougherty replied, "If you go, you are done,": and that 15 minuteslater Dougherty gave him another dresser.Dougherty's version ofthis incident is that he refused Colace's request on the ground thatthe other grinders were not asking for additional dressers, and thatColace replied that the others were buying them; that upon investi-gation he found that this was untrue, whereupon Colace jerked offhis apron and started to leave the shop ; but that Colace returned tohis wheel when he (Dougherty) said to him, "If you go out that dooryou are through."Dougherty reported this incident to Blair, whotestified as follows :Ted [Dougherty] went back and checked with the men, so hereported later, and, they said they were not buying dressers.Tedcame over, he was pretty much worked up about the thing, andhe checked with them the second time, and reported it back andthe matter dropped there.Q. Did you at that time have the impression that TedDougherty was building up a case against Tony Colace?A.Well, that is kind of a long story.There seemed to be a lotof things worrying Ted.He seemed to be worried a good dealabout the soft iron department [then under Warrack], variousrumors, and things.Q. Ted was working in the soft iron department?A. No, but reports would come out of the soft iron departmentat that time and he seemed to be quite worried about the thing.Dougherty also testified that Blair said to him after this incidenthad been fully reported, "Now you try and get along with him[Colace].See if you can't. win him over to your side.He is an oldgrinder here.See what you can do about it."(4)Therate incident.-Whena new casting is sent tothe hard-iron department for grinding, it is first ground on a "day rate"basis until a "piece rate"can be arrived at as a result of experience.In February 1937 Dougherty compared Colace's day-rate produc-tion in setting the price on a certain casting with his subsequentpiece-rate production on the same casting and foundthathis pro- THE OHIO BRASSCOMPANY219duction on the latter rate was nearly double that on theformer.He deemed Colace to have been loafing on day-rate production inorder to set a standard rate which would permit of higherearningson piece work.Regarding his conversation with Blair concerningthis incident, Dougherty testified :I hated like the devil to tell Mr. Blair that, but I knewthey would check up on the other side so I went in and toldhim and I told him that I wanted to let Tony go.He inferreditwas moremy fault than Tony's, to take a piece work pricethat way.That didn't makeme feelvery good, feel very goodtowards Tony, after him sticking it on me like that.Blair testified that Dougherty reported this situation to him, but"at that particular time, I hadn't investigated his [Colace's]caseas much asI should have . . . but . . . it was very difficult to meetproduction schedules, and I hoped that they could settle their dif-ferencesand get along ..."Colace admitted that he had difficulties in 1936 with Doughertyabout a wheel dresser, as stated above, but denied that he ever refusedto grind castings allotted to him or had any other trouble withDougherty.Colace's fellow employees who testified were dividedas to whether these alleged differences between Colace and Doughertyexisted.Three 17 of them testified that they had never heard ofColace refusing to obey orders or of any trouble between him andhis foreman, while, on the other hand, three 18 others testified todifficulties between them.Anton Stirtzinger, who worked on thesame grinding machine with Colace, testified that from 1929 Colaceand Dougherty had numerous disputes when Dougherty did notfavor Colace with castings.On the basis of the foregoing facts and on the entire record, weare convinced and find that there were serious difficulties betweenColace and Dougherty, commencing in or about 1929 and engen-dered in part at least by Dougherty's animosity towards Warrack;that these disagreements became intense during 1936 and 1937; thatthe respondent, acting through either Warrack or Blair, on severaloccasions refused Dougherty's requests for permission to dischargeColace; and that the respondent pursued the policy during 1936 andthe first half of 1937 of retaining Colace as an employee in thehope that he and Dougherty could reconcile their differences andso long as production requirements rendered him a valuable em-ployee.We make no finding as to the merits of these controversies,but only that they existed.1' John Winbigler, Joe Medek,and Carl Winbigler.11Louis DiGregoria, Anton Stirtzinger,, and Luke Dougherty. ao220DECISIONS OF NATIONAL LABOR RELATIONS BOARDDuring the summer of. 1937 Dougherty frequently complained toBlair that Colace refused to obey his orders, but made no request atthat time for permission to discharge Colace.Blair testified that"It seemed to me that he [Dougherty] was just sort of building upa case, reporting, reporting; and he told me about Tony [Colace]refusing to shift and about disturbances, and various things." InSeptember 1937 and tit-the time of the first lay-off, Dougherty againasked Blair for permission to discharge Colace and complained toBlair about "Tony making these signs, salutes "a at me."The. high-speed grinder incident in October 1937, referred to aboveas being the direct cause of Colace's discharge on November 19, 1937,had its antecedents in May or June 1937 when the respondent ac-quired a high-speed grinding machine and Dougherty asked theolder grinders (including Colace) "in courtesy to them" if theydesired to work on it.All declined this opportunity and, accordingtoDougherty, Colace said, "It ain't fair, Ted. I wouldn't workon it."In the following October, Dougherty, after several grinders hadbeen laid off, needed a man for the high-speed grinder, and Blairdirected him to use Colace for this work, he being the only one ofthe older grinders directed at this time to work on the machine.Dougherty testified that Colace refused this order and that he usedanother grinder after having reported this situation to Blair.Colace, however, denied that Dougherty gave this order to him orthat he refused to work on the machine.Blair testified in this regard :I told Ted Dougherty to put someone else on for the timebeing and he took a fellow; inexperienced man, a man that hada shorter service record, and put him on for a couple of weeksuntil we got to the next one [lay-off].Q. Have there been other men who expressed their disin-clination to work on the high-speed machine?A. Only when I asked them as a matter of courtesy if theywanted it, and not when we told them to take it.Q. And when they declined to take it was. any dismissaltaken as regards them?A. No, that was just a matter of courtesy, but we got to theplace where we had to put someone on it and Tony refused totake it and we put a man on it that was laid-off in November,and I knew we had to put two of our older men on the high-speed grinder, and he [Colace] wouldn't, and that was the last"These arenot described in the record. THE OHIO BRASS COMPANY221straw with him, refusing to operate the grinder.Our othergrinders average an age better than fifty years old . . .Q. You didn't consider the age or the length of service?A. On the high-speed grinders, we consider the build and theage of the men; for example, we wanted to get the best menpossible on the high-speed grinder, to operate it, to get themaximum production . . .At the time of the last lay-off in November 1937 and when allgrinders with less seniority than Colace were being laid off, Dough-erty again went to Blair and requested permission to discharge-Colace, which permission Blair granted saying, "0. K.; if you aresatisfied, I am."Dougherty said that Colace had continually causedhim trouble and that he was satisfied that he'and Colace could notget along.Dougherty then gave Colace notice of his discharge andtold him that he was. taking this action because of "the dresser inci'-clent and this other stuff" and that it was necessary for him toprotect his own position with the respondent.On the basis of the foregoing, and on the entire record, we findthat Blair was convinced in October 1937 by reports brought tohim by Dougherty. that,Colace, the youngest of the older grindersand in Blair's estimation the best suited among the older grindersfor work on the high-speed grinding machine, had refused 20 to obeyDougherty's order to work on that machine; that hostility betweenColace and Dougherty had been growing since about 1929, becomingintense in 1936 and 1937 and prior to Colace's union activities in thesummer of 1937; that in November- 1937, after all grinders with lessseniority than Colace had been laid off and production demands nolonger made- it imperative for it to have Colace's services, the re-spondent was faced with the alternative either of repudiating Dough-erty (which it had not previously done' in connection with Dough-erty's feud with Warrack) or of discharging Colace; that Blair, itsplant superintendent, was convinced that very strained relations ex-isted between Dougherty and Colace and, under all the circumstances,granted Dougherty permission to decide whether Colace should bedischarged; that Colace was discharged by Dougherty for the reasonsstated above and not because of his union activities; and that therespondent has not discriminated against Colace with regard to hishire and tenure of employment, thereby encouraging or discouragingmembership in a labor organization. .10-we'find it unnecessary to decide whether or not Colace had in fact refused to workon the machine. 222DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPONCOMMERCEWe find that the activities of the respondent set forth in SectionIII-B above, occurring in connection with the operations of therespondent described in Section I above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the severalStates, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that the respondent has interfered with, restrained,and coerced its employees in the exercise of the rights guaranteedthem in Section 7 of the Act, we shall order it to cease and desisttherefrom.The allegations of the complaint concerning Colace'sdischarge will be dismissed;Upon the foregoing findings of fact and upon the record in thecase,the Board makes the following :CONCLUSIONS OE LAW.1.UnitedElectrical,Radio & Machine Workers of Americais a labor organization within the meaning of Section 2 (5) of theAct.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed them in Section 7 of the Act,the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.13.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2 (6) and (7) ofthe Act.4.The respondent has not engaged in an unfair labor practicewithin the meaning of Section 8 (3) of the Act.ORDERUpon the basis of the above findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent,The Ohio Brass Company, Mansfield, Ohio, and itsofficers, agents, successors, and assigns shall :1.Cease and desist from in any manner interfering -with, re-straining, or coercing the employees in the respondent's Mansfield,Ohio, plant in the exercise of the right to self-organization, to form,join, or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted THE OHIO BRASSCOMI^ANY223activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the Act.2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a) Immediately post and keep posted for a period of at leastsixty (60) consecutive days from the date of posting, notices to itsemployees, in conspicuous places throughout its Mansfield, Ohio,plant, stating that the respondent will cease and desist as aforesaid ;(b)Notify the Regional Director for the Eighth Region (Cleve-land, Ohio) in writing within ten (10) days from the date of thisOrder what steps the respondent has taken to comply herewith.AND IT IS FURTHER ORDERED that the complaint be dismissed in sofar as it alleges that the respondent has engaged in unfair laborpractices within the meaning of Section 8 (3) of the Act.MR. WILLIAMM. LEISERSON took no part in the consideration ofthe aboveDecision and Order.